[DO NOT PUBLISH]

                        CORRECTED OPINION

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                FILED
                       ________________________        U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 11-12149                 DECEMBER 19, 2011
                         Non-Argument Calendar                JOHN LEY
                       ________________________                CLERK


                  D. C. Docket No. 1:09-cv-02046-VEH

CLAUDIA SMITH, LACRYSTA SCOTT,
et al.,

                                               Plaintiffs-Appellants,

                                  versus

WESTERN SIZZLIN CORPORATION,
INVESTORS MANAGEMENT, LLC,
d.b.a. Western Sizzlin Oxford,

                                               Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________
                           (December 19, 2011)

Before DUBINA, Chief Judge, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:
      This is an appeal from a district court’s grant of summary judgment in favor

of defendants on all of plaintiffs’ claims except the breach of contract claim

regarding unfinished meals brought by certain plaintiffs. The breach of contract

claim was tried to the district court without a jury, after which the court issued a

memorandum decision and final judgment in favor of certain plaintiffs. An appeal

followed.

      In their amended complaint, the plaintiffs asserted claims for breach of

contract, race discrimination in violation of 42 U.S.C. § 1981, intentional

infliction of emotional distress, negligent supervision and negligent training, and

false imprisonment. In addition, all of the plaintiffs, except Keaton Williams,

asserted a claim of libel. Plaintiff, DeVion Smith, asserted a claim of disability

discrimination under 42 U.S.C. § 12101.

      Under Federal Rule of Civil Procedure 56(a), summary judgment is proper

“if the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). We

review the district court’s order granting summary judgment de novo, drawing all

inferences in the light most favorable to the non-moving party. Owens v. J.C.

Sys., Inc., 629 F.3d 1263, 1270 (11th Cir. 2011).




                                           2
      After reviewing the record and reading the parties’ briefs, we affirm the

district court’s grant of summary judgment based on its thorough and well-

reasoned memorandum opinion filed on October 28, 2010.

      Concerning the breach of contract claim regarding the unfinished meals that

arose from the baby shower at the Western Sizzlin in Oxford, Alabama, we affirm

the district court’s final judgment entered in favor of certain plaintiffs based on the

court’s findings of fact and conclusions of law contained in its well-reasoned

memorandum decision filed on April 13, 2011.

      AFFIRMED.




                                           3